Judgment, Supreme Court, New York County (Edward J. McLaughlin, J), rendered December 22, 2010, as amended January 11, 2011, convicting defendant, after a jury trial, of robbery in the third degree, and sentencing him to a term of 2Vs to 7 years, unanimously affirmed.
Nothing in the court’s identification charge warrants reversal. When defendant raised several objections to that charge, the court delivered a supplemental charge that addressed those concerns, and defendant had no further objections or requests to charge. Accordingly, defendant did not preserve his claim that the identification charge, as amended by the supplemental instructions, deprived him of a fair trial (see People v Whalen, 59 NY2d 273, 280 [1983]), and we decline to review it in the interest of justice. As an alternative holding, we find the court’s main and supplemental identification instructions, considered as a whole, sufficiently conveyed to the jury the applicable principles of law (id. at 279).
We have reviewed all other issues and find them to be without merit. Concur — Tom, J.P., Mazzarelli, Saxe, Moskowitz and Manzanet-Daniels, JJ.